Case 1:17-cv-02897-TWP-MPB Document 101 Filed 05/30/19 Page 1 of 1 PageID #: 2088



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                       )
  NATIONAL ASSOCIATION FOR THE                          )
  ADVANCEMENT OF COLORED PEOPLE, et                     )
  al.                                                   )
                                                        )
                               Plaintiffs,              )
                                                        )
                          v.                            )   No. 1:17-cv-02897-TWP-MPB
                                                        )
  CONNIE LAWSON, et al.                                 )
                                                        )
                               Defendants.              )

                                 MAGISTRATE JUDGE’S MINUTE
                                   ENTRY ON TELEPHONIC
                                  DISCOVERY CONFERENCE

          This matter came before the Honorable Matthew P. Brookman, United States

   Magistrate Judge, by telephone, at 3:30 Indianapolis time (EST) on May 29, 2019, for a

   conference under Rule 16, Federal Rules of Civil Procedure. Parties were represented by

   counsel.

          No further orders are entered at this time.

   Dated: May 30, 2019




  Served electronically on all ECF-registered counsel of record.




                                                   1
